UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-18105 VASOMEDICAL, INC. (Exact name of registrant as specified in its charter) Delaware 11-2871434 (State or other jurisdiction of (IRS Employer Identification Number) incorporation or organization) 180 Linden Ave., Westbury, New York 11590 (Address of principal executive offices) Registrant’s Telephone Number (516) 997-4600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No[X] Number of Shares Outstanding of Common Stock, $.001 Par Value, at May 10, 2013 –163,263,623 Page 1 Vasomedical, Inc. and Subsidiaries INDEX PART I – FINANCIAL INFORMATION 3 ITEM 1 - FINANCIAL STATEMENTS 3 CONDENSED CONSOLIDATED BALANCE SHEETS as of March 31, 2013 (unaudited)and December 31, 2012 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited)for the Three Months Ended March 31, 2013 and 2012 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) for the Three Months Ended March 31, 2013 and 2012 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 6 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 4 - CONTROLS AND PROCEDURES 19 PART II - OTHER INFORMATION 20 ITEM 6 – EXHIBITS 20 Page 2 PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Vasomedical, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) March 31, 2013 December 31, 2012 ASSETS (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Short-term investments Accounts and other receivables, net of an allowance for doubtful accounts and commission adjustments of $2,842 at March 31, 2013 and $3,179 at December 31, 2012 Receivables due from related parties 20 25 Inventories, net Financing receivables, net 11 16 Deferred commission expense Deferred related party consulting expense - 85 Other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $1,212 at March 31, 2013 and $1,161 at December 31, 2012 GOODWILL OTHER ASSETS, net $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued commissions Accrued expenses and other liabilities Sales tax payable Deferred revenue - current portion Deferred tax liability, net Notes payable due to related party 3 3 Total current liabilities LONG-TERM LIABILITIES Deferred revenue Other long-term liabilities Total long-term liabilities COMMITMENTS AND CONTINGENCIES (NOTE M) STOCKHOLDERS' EQUITY Preferred stock, $.01 par value; 1,000,000 shares authorized; nil shares issued and outstanding at March 31, 2013, and December 31, 2012 - - Common stock, $.001 par value; 250,000,000 shares authorized; 163,240,737 and 162,917,996 shares issued and outstanding at March 31, 2013 and December 31, 2012 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income 1 34 Total stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 3 Vasomedical, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (in thousands, except per share data) Three months ended March 31, Revenues Equipment sales $ $ Equipment rentals and services Commissions Total revenues Cost of revenues Cost of sales, equipment Cost of equipment rentals and services Cost of commissions Total cost of revenues Gross profit Operating expenses Selling, general and administrative Research and development Total operating expenses Operating loss ) ) Other income (expenses) Interest and financing costs (2
